


EXHIBIT 10.23

SUMMARY OF

2006 EXECUTIVE BONUS PLAN

 

The registrant maintains the Executive Bonus Plan to provide vice presidents of
the registrant the opportunity to receive a cash award based on the achievement
of performance objectives in the prior fiscal year.  The Compensation Committee
(the “Committee”), in consultation with the Chief Executive Officer, establishes
a threshold based on the registrant’s financial performance for the year and
general individual performance goals for each officer, and the Chief Executive
Officer further develops specific objectives and milestones for each officer. 
Awards are calculated on an executive’s annual salary as of the end of the
fiscal year.  The amount of each executive’s payout is dependent on the
achievement of the performance goals.  The Committee has the authority to adjust
the amount of awards payable under the Executive Bonus Plan.  Payments are made
following the end of the year, after the Committee has determined the degree of
attainment of that year’s performance goals.

 

The Committee approved performance goals and target awards in February 2006 for
the 2006 fiscal year.  In addition to the individual goals, objectives and
milestones for each officer, the Committee adopted the threshold requirement
that the registrant meet or exceed the revenue and gross margin dollar targets
set in the registrant’s Annual Operating Plan for fiscal year 2006.  The
Committee set target bonuses at 40% of salary.

 

 
